Title: From Thomas Jefferson to James Monroe, 9 May 1802
From: Jefferson, Thomas
To: Monroe, James


            My Dear SirMonticello May 9. 1802.
            I arrived here yesterday & shall stay here a fortnight only. on my return to Washington I shall have to appoint Commissioners of bankruptcy for the several states. in this I propose to appoint 4. for Richmond & Manchester, and 4. for Norfolk. do you think those of Richmond could serve for Petersburg, or had I better appoint 4. there also. I wish 2. to be lawyers & 2. merchants, tho they might stand in the proportion of 3. & 1. either way where characters cannot be found in the desired proportion. I must ask you to recommend for Richmond & Manchester, & also Petersburg if necessary, observing not to recommend a single federalist, as I am determined to confine appointments to republicans until a due proportion be held by each in the public offices. in this case too the partiality of the judges would give every thing to the federal members if there were any. Could I rely on Colo. Newton at Norfolk to recommend for that place, and confide to him my purpose to appoint no federalists? if you think not, I must ask you to recommend for that place also. as to this last point I should wish your immediate advice, because if I am to apply to him I should do it with as little delay as possible. Accept my affectionate and constant esteem.
            Th: Jefferson
          